
	

113 HRES 155 IH: Expressing the necessity for the Members of the House of Representatives to use the term undocumented instead of the term illegal when referring to foreign nationals which are working in the United States without proper documentation.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Rush submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the necessity for the Members of
		  the House of Representatives to use the term undocumented instead
		  of the term illegal when referring to foreign nationals which are
		  working in the United States without proper documentation.
	
	
		Whereas the term(s) or phrase undocumented
			 immigrant, non citizen, or people here in violation of the immigration
			 laws should be used instead of illegal alien when
			 referring to persons who reside in the United States without proper
			 documentation;
		Whereas there are an estimated eleven million people
			 residing in the United States without legal permission, the acts of these
			 people may be illegal but they themselves are not illegal;
		Whereas the use of the term is included in Public Law
			 104–208, Division C Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996;
		Whereas the term illegal alien may cause
			 negative sentiments toward the targeted population, it is our responsibility to
			 encourage a national dialogue that is respectful of humanity and frame a debate
			 that is productive and free of terms that label a person's status as illegal or
			 creates a negative connotation and ill will towards that person;
		Whereas all parties have expressed a desire for
			 comprehensive immigration reform;
		Whereas the use of the term has caused delay in the
			 negotiations of immigration reform; and
		Whereas it would give us the opportunity to move forward
			 in the process of revising United States immigration laws with a universal
			 term: Now, therefore, be it
		
	
		That—
			(1)Members of the House of Representatives no
			 longer use the term Illegal Immigrant because no human being is
			 illegal;
			(2)human beings need to be central in
			 immigration discussions in order to move toward a more civilized and humane
			 tone in public discourse and policies on immigration; and
			(3)foreign nationals,
			 undocumented immigrant, unauthorized immigrant, immigrant without papers and
			 immigrant seeking status are examples of terms we can use that do not
			 dehumanize people. We can all stop unintentionally fueling racial profiling and
			 violence directed toward immigrants, when we drop the word illegal
			 when discussing a human being.
			
